DETAILED ACTION
Claims 1-13 are pending, and are allowed.

Priority
The instant application, filed 8/19/2021 is a continuation of PCT/ES2020/070482, filed 7/24/2020 and claims foreign priority to P201930713, filed 7/31/2019.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 8/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements have been considered by the Examiner.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
The state of the prior art for the treatment and understanding of Levodopa-Induced Dyskinesia (LID) is established by Vijayakumar et al. “Drug-Induced Dyskinesia, Part 1: Treatment of Levodopa-Induced Dyskinesia,” Drugs (2016) 76:759–777; and Espay et al. “Levodopa-Induced Dyskinesia in Parkinson Disease: Current and Evolving Concepts,” ANN NEUROL 2018;84:797–811. These references show that at the time of filing the RhoA/Rho kinase (ROCK) pathway was not indicated as an emerging treatment for LID. Moreover these references show the highly unpredictable nature of treating LID, and the need for running relevant experiments in animal models to elucidate potential candidates for treating LID. These references also indicate that Parkinson Disease (PD) treatment and LID treatment are not the same, and drugs that do one do not do the other.

	The closest prior art is Inan et al. “Behavioural effects of basal ganglia rho-kinase inhibition in the unilateral 6-hydroxydopamine rat model of Parkinson’s disease,” Metab Brain Dis (2016) 31:849–857. This reference shows using the beneficial effects of the potent
Rho-kinase inhibitor Y-27632 in the 6-hydroxydopamine (6-OHDA) rat model of PD. The study however never runs a model of using L-DOPA and the Rho-kinase inhibitor. The reference never mentions the treatment of LID, only PD. Given that the art clearly indicates the unpredictable nature of finding LID treatments, and the lack of crossover from a PD treatment to an LID treatment. The instant claims are both novel and non-obvious at the time of filing.


Conclusion
Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629